UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
DIANA M. BUELL,                      )
                                    )
            Plaintiff,              )
                                    )
      v.                            )    Civil Action No. 08-0680 (RBW)
                                    )
WASHINGTON HOSPITAL CENTER          )
CORPORATION, et al.                 )
                                    )
            Defendants.             )
____________________________________)

                                                   ORDER

        The parties appeared before the Court on February 26, 2010, for a motion hearing on

Defendant Ameripark, Inc.'s Motion to Strike Affidavit of Wanda Mitchell, which the plaintiff

and defendant Mitchell opposed. See Plaintiff’s Opposition to Defendant Ameripark, Inc.’s

Motions to Strike Autopsy Photographs and Affidavit of Defendant Wanda Mitchell; Opposition

of Defendant Wanda D. Mitchell to Motion of Defendant Ameripark, Inc. to Strike Affidavit. 1

The parties also appeared before the Court on March 24, 2010, for a hearing on Defendant

Washington Hospital Center Corporation's Motion for Summary Judgment and Defendant

Ameripark, Inc.'s Motion for Summary Judgment, which the plaintiff and defendant Mitchell

opposed. See Plaintiff’s Opposition to Defendants Ameripark, Inc. and Washington Hospital

Center Corporation’s Motions for Summary Judgment; Opposition of Defendant Mitchell to




1
         The Court also considered the Reply of Defendant Ameripark, Inc. to the Oppositions to the Motions to
Strike the Autopsy Photographs and Affidavit of Defendant Wanda Mitchell in ruling on this motion.

                                                        1
Motions for Summary Judgment. 2 Upon consideration of the parties' oral representations and

their written filings, and for the reasons expressed orally by the Court from the bench during the

two motion hearings, it is hereby

        ORDERED that Defendant Ameripark, Inc.'s Motion to Strike Affidavit of Wanda

Mitchell is DENIED. It is further

        ORDERED that Defendant Washington Hospital Center Corporation's Motion for

Summary Judgment and Defendant Ameripark, Inc.'s Motion for Summary Judgment are

DENIED based on the Court's finding that when the evidence is viewed in the light most

favorable to the non-moving parties, there are material questions of fact as to the adequacy of the

pedestrian signage and markings at the site of the accident that preclude summary judgment. It

is further

        ORDERED that based on the parties' representations that they are willing to participate

in settlement negotiations that could resolve this case short of trial, this case shall be referred to a

Magistrate Judge for settlement negotiations. It is further

        ORDERED that the parties shall appear before this Court for a status conference at the

conclusion of the settlement negotiations on June 7, 2009, at 9 a.m. in Courtroom 16 of the E.

Barrett Prettyman United States Courthouse, 333 Constitution Avenue, N.W., Washington, D.C.

20001. If the case has not settled by this date, the Court will schedule a pretrial hearing date at

that time.




2
       The Court also considered the following documents in ruling on this motion: Reply of Defendant
Washington Hospital Center Corporation to Oppositions to Motions for Summary Judgment; and Reply of
Defendant Ameripark, Inc. to the Oppositions to Motion for Summary Judgment.

                                                      2
SO ORDERED this 25th day of March, 2010.

                                       ________/s/_____________
                                       REGGIE B. WALTON
                                       United States District Judge




                                  3